Title: From George Washington to Tobias Lear, 2 October 1791
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon Octr 2d 1791

Since my last to you, which I think was written on this day week, I have received your letters of the 25th and 27th Ulto.
I am not yet enabled to speak decisively with respect to the Blankets. Many have arrived, but are not yet opened, in Alexandria. Mr Wilson, who has imported of them largely, at from 56/. to 75/. Sterg pr piece of 15 blankets; has offered them to me at 70 prCt but as he cannot before they are opened give the size, or quality, it is impossible to say whether they will come cheap or dear. I shall ascertain this matter before Friday next & will then write to you on the subject again.
Letters & Papers from you by the Posts on Wednesdays & Fridays will come to me as soon as those which may be forwarded on Monday, as I do not send to the Office on Wednesday’s; which is the day the Mail arrives there that leaves Philadelphia on Monday. Those which leave that place on Wednesday comes in on Friday—and the Friday’s mail arrives on Monday & these are the days I shall send up for letters &ca.
I send two French letters to be translated & forwarded to me.
It is a little singular, when considered on the score of candor, that Mr P—— should suffer Mr S—— to assert what he did in the S—— without contradicting him; but the views, and conduct of the City Influence stands in need of no development in my mind, nor have I a much higher opinion of the candor of Mr F——. He is very welcome however to the copy of the letter you wrote to Mr P. & with which you furnished him, as I wish the sentiments therein expressed to be generally known; since the matter has been introduced into the Legislature of the State, & so unfairly stated, as it appears to have been done, by both parties. The details you have given me of this matter was very proper, &

I am glad you furnished me with them. It is quite right that I should be made acquainted with these things.
I am very well satisfied with the determinations of the Comee respecting the Rent, and the time of its commencing; and am glad of your expression to that effect.
How does the engraving of the Federal City advance? Send me some of the first that are struck off & let the others be disposed of as was agreed on. If you should learn with certainty that the Minister of France is coming to this place advise me of it and when he sets out.
All the family here are well except the Major who seems to be in a poor way and join me in best wishes for you and yours—and for Major Jackson—I am, sincerely and Affectly Yours

Go: Washington

